Title: From George Washington to Lieutenant General Wilhelm von Knyphausen, 29 February 1780
From: Washington, George
To: Knyphausen, Wilhelm von


          
            Sir
            Head Qrs [Morristown] February the 29th 1780
          
          I had not the Honor to receive Your Excellency’s Letter of the 19th till Yesterday. The place You have proposed for the meeting

of Commissioners is perfectly agreable to me; but from the delay that has attended the conveyance of Your Excellency’s Letter, I beg leave to postpone the time of their interview till Thursday the 9th of March. Amboy will be considered as a Neutral place during their negociation—and no Troops will be permitted to enter it on my part, except a Commissioned Officer with a Serjeant & Twelve privates, Infantry as Guards.
          Major General St Clair and Lt Colonels Carrington & Hamilton are the Officers who will be appointed to meet the Gentlemen Your Excellency mentions, as Commissioners, and they will come with full powers to negotiate a General Cartel.
          Major General Phillips will be at liberty to bring with him any Officers of his suite that he may think proper. The Commissary General of prisoners on our part will be directed to attend the Commissioners.
          It will also be necessary that Mr Pintard Agent for prisoners at New york should commmunicate with our Commissary to give him information which will be essential in an adjustment of Accounts—I shall be therefore happy if there is no Objection to his repairing to Amboy at the time of the meeting. I have the Honor to be yr Excellency’s Most Obedt Hble servt
          
            G. Washington
          
        